Citation Nr: 0708357	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to service connection for a disability 
manifested by chest pain.  

2.	Entitlement to service connection for hypoglycemia.  

3.	Entitlement to service connection for carpal tunnel 
syndrome.  

4.	Entitlement to service connection for a chronic 
gastrointestinal disorder.  

5.	Entitlement to service connection for a cervical spine 
disorder.  

6.	Entitlement to service connection for a lumbar spine 
disorder.  

7.	Entitlement to service connection for a left shoulder 
disorder.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from April 1979 to November 
1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of service connection for hypoglycemia, cervical 
and lumbar spine disorders, and a disorder of the left 
shoulder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A chronic disability manifested by chest pain is not 
currently demonstrated.  

2.	Carpel tunnel syndrome of the right upper extremity is not 
currently demonstrated.  

3.	Carpal tunnel syndrome of the left upper extremity was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event.

4.	A chronic gastrointestinal disorder is not currently 
demonstrated.  


CONCLUSIONS OF LAW

1.	A chronic disability manifested by chest pain was neither 
incurred in nor aggravated by service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.	Carpal tunnel syndrome was neither incurred in nor 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.	A chronic gastrointestinal disorder was neither incurred 
in nor aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in December 2001, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March and November 2006, the RO furnished the veteran 
with the required notifications.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for a disability 
manifested by chest pain and a chronic gastrointestinal 
disorder.  Review of the record shows that the veteran had 
some complaints of chest pain and a gastrointestinal 
disorder, but that on examination by VA in June and July 
2002, the most recent evaluations of record, no current 
disability in these areas was demonstrated.  Specifically, 
the examination performed in July 2002 found no diagnosis 
established to account for the veteran's complaints of chest 
pain, and no diagnosis established to account for the 
veteran's complaints of stomach pain.  It is a basic 
requirement of compensation claims that the disability for 
which service connection is claimed must be demonstrated on 
examination.  As no current disability manifesting chest pain 
or a gastrointestinal disorder has been shown, service 
connection may not be established and the claims must be 
denied.  

The veteran is also seeking service connection for carpel 
tunnel syndrome.  Review of the record shows no complaints or 
manifestations of this disability while the veteran was on 
active duty.  Review of the post-service medical evidence, 
which includes VA outpatient treatment records dated from 
1999 through 2002, shows this disability to be manifested in 
the left upper extremity only.  As right carpel tunnel 
syndrome has not been demonstrated, service connection is not 
warranted.  Left carpel tunnel syndrome is currently 
demonstrated, but there is no medical opinion of record 
relating this disorder with the veteran's period of active 
duty.  Absent such a medical nexus opinion and evidence of 
the disorder in service, service connection is not warranted.  


ORDER

Service connection for a disability manifested by chest pain 
is denied.  

Service connection for carpal tunnel syndrome is denied.  

Service connection for a chronic gastrointestinal disorder is 
denied.  


REMAND

The veteran is also seeking service connection for a low 
back, cervical spine and left shoulder disorder.  Review of 
the service medical records shows that while on active duty, 
she was treated for low back pain that was diagnosed as 
sciatica.  She was again diagnosed as having sciatica on 
examination by VA in June 2002.  There was no opinion 
rendered  regarding whether the complaints noted during 
service were related to the 2002 diagnosis.  Such an opinion 
is necessary prior to appellate consideration.  The service 
medical records also include several episodes of complaints 
of left shoulder pain.  On examination by VA in June 2002, 
the examiner reported the history of shoulder pain, but made 
no findings regarding the left shoulder.  Rather, the 
diagnoses included findings of chronic neck pain, with 
cervical radiculopathy.  It is not clear whether the left 
shoulder pain is part of the cervical radiculopathy, whether 
it is a separate disorder, or whether either is related to 
the complaints noted in service.  

Regarding hypoglycemia, it is noted that the service records 
show normal levels on testing in 1983, but an elevated 2 
hours post prandial reading at that time.  On examination by 
VA in 2002 the veteran's blood glucose level was slightly 
elevated.  The veteran has contended that she accidentally 
drank a cup of coffee before the test was performed.  In 
light of this, the Board believes additional development is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo an examination to 
ascertain whether there are disorders of 
the left shoulder, cervical spine, or 
lumbar spine disorder.  If so, an opinion 
as to etiology is to be entered.  The 
examiner should be requested to render an 
opinion regarding whether it is at least 
as likely as not (probability 50 percent 
or greater) that any demonstrated disorder 
is related to the complaints noted during 
service.  The claims folder should be made 
available for review in connection with 
this examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

2.  The RO/AMC should arrange for the 
veteran to undergo an examination to 
ascertain the current status of any 
endocrine disorder, if any.  The examiner 
should be requested to render an opinion 
as to whether the veteran currently 
manifests diabetes mellitus or 
hypoglycemia and whether it is at least as 
likely as not (probability 50 percent or 
greater) that any diagnosed disorder is 
related to the symptoms found in service.  

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


